Exhibit 10.2*

 

 

 

 

EXECUTIVE RETIREMENT AGREEMENT

 

This Executive Retirement Agreement (this “Agreement”) is entered into between
J.B. Hunt Transport, Inc., on behalf of itself and its officers, directors,
shareholders, employees, agents, and parent, affiliated, predecessor, successor,
subsidiary, and other related companies, and each of them, jointly and severally
(herein singularly and collectively called the “Company”), and Terrence
Matthews, on behalf of himself and his heirs, executors, guardians,
administrators, successors, and assigns, and each of them, jointly and severally
(herein singularly and collectively called “Employee”), who agree to be bound by
all of the terms and conditions hereof. The “Effective Date” of this Agreement
will be the eighth (8th) day after it is executed by Employee.

 

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:

 

1.     Reduction of Office Hours and Retirement. The parties agree that on April
1, 2020, Employee will resign from his position as Executive Vice President and
President of the Intermodal business unit and assume the new position of
Consultant for the President of the Intermodal business unit. Beginning April 1,
2020, Employee will be available to work, either at the Company’s corporate
offices or remotely, the minimum number of hours necessary to remain a full-time
employee of the Company.

 

Employee shall retire and resign from his employment with the Company and all of
its affiliates effective as of July 16, 2020 (the “Retirement Date”). Employee
will execute all documents necessary for retirement and resignation as an
officer, director, manager, or other representative of the Company or any of its
affiliates, including but not limited to the retirement document that is
attached as Exhibit 1 to this Agreement.

 

Employee agrees and acknowledges that between the Effective Date of this
Agreement and the Retirement Date, his employment shall remain as an employee at
will, and this Agreement shall not be construed under any circumstance as a
contract for employment or to otherwise alter in any way Employee’s at-will
employment status. In addition, the consideration extended to Employee under
this Agreement is subject to and contingent upon Employee remaining employed
with Company through the Retirement Date, and if Employee’s employment with the
Company terminates prior to the Retirement Date, whether by Company or by
Employee, for any reason, this Agreement shall be null and void and without
effect.

 

2.     Consideration to Employee. In exchange for and in reliance upon
Employee’s promises and agreements herein, the Company will provide Employee the
following consideration, which includes rights and benefits that Employee would
not otherwise be entitled to absent this Agreement:

 

(a)     On the Retirement Date, all performance-based restricted share units
(“PSU”) stock to which Employee is entitled under the Company’s Management
Incentive Plan that are scheduled to vest on January 31, 2021 (a total of 15,405
PSU), on July 15, 2021 (3,000 PSU), and on January 31, 2022 (2,850 PSU), as
described in Exhibit 2 hereto, shall cease to represent PSU stock and shall be
converted into non-performance-based restricted share units (“RSU”) stock.
Company agrees to accelerate vesting of such RSU stock, said RSU stock to vest
on the Retirement Date or immediately upon expiration of the Revocation Period
(as defined in Section 6(b)), whichever is later (“Accelerated Shares”).
Accelerated Shares will be forfeited if Employee fails to satisfy all tax
obligations with respect to such shares by August 15, 2020. In the event the
Accelerated Shares vest pursuant to this Agreement after Employee’s Retirement
Date, this Agreement modifies and amends the agreement(s) awarding such
Accelerated Shares so that the Accelerated Shares are not forfeited upon
termination of employment;

 

* Certain identified information has been redacted from this exhibit because it
is both not material and would likely cause competitive harm to the Company if
publicly disclosed.

 

 

--------------------------------------------------------------------------------

 

 

(b)     Consistent with the terms of the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), Employee will be allowed to continue coverage
under the Company’s health insurance benefit plan(s) at Employee’s expense for
the time period required by law provided that Employee makes a timely election
to do so. The terms and conditions of coverage provided under any Company
sponsored benefit plan shall be subject to change from time to time at the
discretion of the Company.

 

Any payments or other benefits currently being provided to Employee that are not
expressly set forth in Section 2 of this Agreement shall cease as of the
Retirement Date (and Employee agrees to make no claim to entitlement to any form
of compensation or other benefit from Company beyond those expressly provided
for above). The Company shall be entitled to withhold from any amounts payable
to Employee under this Agreement any federal, state, local, or foreign
withholding or other taxes or charges that the Company concludes, in the
exercise of its discretion, that it is required by applicable law to withhold.

 

3.     Protective Covenants

 

(a)     Definitions. The following defined terms are used below:

 

(i)     “Competing Business” means [****]; any business that is related to a
Competing Business (such as a parent, affiliate or subsidiary of a Competing
Business) and is engaged in the same line or lines of business as the Company;
and any business (be it person or entity) that provides a product or service
that is the same as or substantially similar to those of the Company such that
its products or services would compete with or displace ongoing business
opportunities for the Company’s products or services in effect, or under
development, at the time Employee’s employment ends..

 

(ii)     “Confidential Information” means an item of information or a
compilation of information, in any form (tangible or intangible), related to
Company’s business that the Company has not intentionally made public or
authorized public disclosure of and that is not readily available to the public
through proper means in the same form or compilation. Confidential information
includes, but is not limited to, inside information concerning Company methods,
processes, operations, marketing programs, computer programs, customer lists,
future plans and prospective customer lists, and similar proprietary
information, inclusive of but not limited to trade secrets.

 

(iii)     “Conflicting Services” are services, as an employee, officer,
director, owner, consultant, or otherwise, rendered on behalf of a Competing
Business: (i) that are the same as or similar in nature, purpose, or function to
the services that Employee provided to the Company or supervised on behalf of
the Company in the Look Back Period (as defined below), or the supervision or
management of any such services; or, (ii) that involve assisting a Competing
Business with selling or servicing competing goods or services to a customer of
the Company (or a customer’s representative) that Employee had access to
Confidential Information about in the Look Back Period; or, (iii) that are
otherwise likely to involve the use of disclosure of the Company’s Confidential
Information. In this regard, Conflicting Services are understood to include,
without limitation, services that involve managing, supervising, marketing or
operating a Competing Business, as well as any services that involve providing
advice or analysis used in business planning or material decision making of a
Competing Business.

 

 

--------------------------------------------------------------------------------

 

 

(iii)     “Look Back Period” means the last two (2) years of Employee’s
employment with the Company.

 

(iv)     “Covered Customer” means any person or entity that does business with
the Company and that during his employment Employee had dealings or contact
with, supervised dealings or contact with, or had access to Confidential
Information about. Given the high level of Employee’s position with the Company,
it shall be presumed, unless Employee can show otherwise by clear and convincing
evidence, that Employee had dealings with, supervised dealings with, or had
access to Confidential Information about all of the customers of the Company
that were active customers during the Look Back Period.

 

(v)     “Covered Supplier” means any supplier of the Company with whom Employee
had dealings or contact, supervised dealings or contact, or with respect to whom
Employee had access to Confidential Information while employed.

 

(vi)     “Restricted Area” means the continental United States, Canada, and
Mexico. The foregoing is understood to be a reasonable geographic area because
it is the area of the Company’s operations, and the area about which Employee
would have been provided Company trade secrets and/or Confidential Information.
A prohibited activity shall be construed as occurring within the Restricted Area
even if it is conducted from a remote location outside the Restricted Area (such
as by phone, computer, or other remote means) if the purpose or effect of the
activity is to engage in business within the Restricted Area.

 

(b)     Restrictions. Employee agrees and covenants that during the [****]
period following the Retirement Date, Employee shall not, directly or
indirectly, for himself or any third party, alone or as a member of a
partnership or limited liability company, or as an officer, director,
shareholder, member, owner, employee or otherwise, engage in the following acts:

 

(i)     cause, consent to, or knowingly permit, his name or likeness to be used
in the promotion or advancement of a Competing Business in the Restricted Area;

 

(ii)     perform, or agree to perform, Conflicting Services for a Competing
Business operating in the Restricted Area;

 

(iii)     in person, or through the direction or control of others, knowingly
solicit or communicate with a Covered Customer (regardless of who initiates
contact) to or for the purpose of inducing, encouraging, or causing such Covered
Customer to (a) do business with a Competing Business, (b) to divert a business
opportunity away from the Company, or (c) to cease, not go forward with, or
modify to the Company’s detriment, any existing business relationship that the
customer has or could otherwise reasonably be anticipated to have with the
Company absent such interference;

 

(iv)     in person, or through the direction or control of others, knowingly (a)
communicate or attempt to communicate with any Covered Supplier for the purpose
of encouraging that Covered Supplier to cease to do business with the Company,
reduce the amount of business such Covered Supplier does with the Company, or
modify to the Company’s detriment the business relationship that the Covered
Supplier has with the Company; (b) assist another person or entity in the
performance of acts prohibited by section (a) herein; or (c) use the Company’s
Confidential Information to assist a Competing Business in evaluating or using
the services of such Covered Supplier.

 

(v)     in person, or through the direction or control of others, knowingly
solicit or communicate with an employee of the Company (regardless of who
initiates contact) in order to hire away an employee of the Company, to help
another business hire away an employee of the Company, or for the purpose of
inducing, encouraging, or causing an employee of the Company to end, or modify
to the Company’s detriment, any business relationship that the employee has with
the Company;

 

 

--------------------------------------------------------------------------------

 

 

(vi)     finance, hold an ownership interest in, or otherwise agree to
participate in the profits of a Competing Business; provided, however, that this
restriction shall not be construed to prohibit passive ownership interest in a
Competing Business held through a mutual fund or similar pooled investment
device that is not controlled by Employee, or through ownership of less than 2%
of the publicly traded stock of the company.

 

Employee agrees that prior to engaging in any act that may reasonably be
considered any of the above-described restricted acts, Employee will consult
with Company’s President in writing regarding whether the proposed act is
subject to these restrictions. Employee also agrees to provide Company with any
reasonably requested information about the nature of any of Employee’s
activities related to a Competing Business, Conflicting Services, Covered
Customers, or Covered Suppliers so that the Company can evaluate compliance with
this Agreement.

 

(c)     Purpose. The restrictions herein are ancillary to otherwise enforceable
agreements incorporated in this Agreement, reasonable in scope, and necessary to
protect the Confidential Information, goodwill, and other legitimate business
interests of the Company. Employee agrees that the restrictions in this
Agreement will not unduly impair his ability to make a living. Employee has been
provided Confidential Information and business relationships (goodwill) in the
course of his employment with the Company with the understanding that such would
not be used to cause harm to the Company during employment or for a reasonable
period thereafter. Employee has entered into a confidentiality agreement with
the Company (the “Confidentiality Agreement”) which protects Confidential
Information and trade secrets acquired in the course of Employee’s employment
with the Company. The Confidentiality Agreement is ancillary to this Agreement,
incorporated herein, and shall survive and remain in effect. However, the
parties recognize that the obligations of the Confidentiality Agreement standing
alone are inadequate and do not provide the parties with the type of clearly
defined boundaries that they would prefer. Thus, the parties have agreed to
supplement the Confidentiality Agreement with the restrictions provided for in
this Agreement in order to fully and finally resolve and avoid any disputes over
the proper restrictions on Employee’s conduct necessary to protect the Company’s
legitimate business interests. Consistent with this purpose, this Agreement
shall be enforced under rules of construction favoring settlement and resolution
agreements.

 

4.     Remedies and Return of Gains

 

(a)     Survival. In the event Employee violates one of the time-limited
restrictions in this Agreement, then the restricted period for such violated
restriction shall be extended by one day for each day Employee has violated the
restriction up to a maximum extension equal to the length of the period of
forbearance originally bargained for. The existence of a cause of action by
Employee against Company shall not constitute a defense to enforcement of the
restrictions on Employee contained in Section 3 of this Agreement. If a court
finds a restriction in Section 3 to be unenforceable as written, the Court will
revise the restriction (for the jurisdiction covered by that court only) so as
to make it enforceable to protect Company’s legitimate business interests and
consistent with the stated purpose and intent of this Agreement. Nothing in this
Agreement shall be deemed to replace or eliminate any legal duties or
obligations that Employee may have to the Company as a former agent, officer, or
fiduciary, to the extent such apply, under applicable laws that would apply
absent this Agreement.

 

(b)     Specific Performance & Injunction. A violation of Section 3 of this
Agreement would cause not only actual and compensable damage, but also
irreparable harm and continuing injury to the Company, for which there would not
be an adequate remedy at law. Accordingly, if Employee violates or threatens to
violate Section 3 of this Agreement, the Company shall be entitled to an order
compelling specific performance, and temporary and permanent injunctive relief
in addition to, and not in lieu of, any and all other legal remedies to which it
would otherwise be entitled.

 

 

--------------------------------------------------------------------------------

 

 

(c)     Right to Cease Payments. If Employee violates this Agreement, the
Company may, upon giving written notice to Employee, immediately cease providing
any further payments or benefits that it may be providing to Employee pursuant
to Section 2 above (other than any obligations under COBRA that are required to
continue). The Company’s exercise of its right to cease payments shall be in
addition to such other remedies as may be available to the Company and shall not
be deemed to release Employee from any of the ongoing restrictions or
obligations of this Agreement, nor shall it be construed as remedy that
eliminates or compromises in any way the Company’s right to secure Employee’s
compliance with the restrictions in this Agreement through injunctive relief or
other legal or equitable remedies.

 

(d)     Return of Gains. The consideration granted Employee under Section 2
above is expressly provided to Employee in exchange for Employee’s agreement to
the restrictions in Section 3. Employee specifically recognizes and affirms that
the covenants in Section 3 are material and important terms of this Agreement
and are a material inducement for the Company agreeing to provide the
consideration set forth Section 3 above. Therefore, Employee agrees that should
all (or any part deemed material by the Company) of the restrictions in Section
3 on Employee be held unenforceable by a court of law, the Company shall be
entitled to receive from Employee a return of all Accelerated Shares and
Employee shall be required to make a payment to the Company that equals eighty
percent (80%) of the monetary gains Employee has acquired through the
consideration provided to Employee in Section 2, and all of the Company’s
ongoing obligations under Section 2, if any then exist, shall cease and be
deemed void (other than any obligations under COBRA that are required to
continue). If Employee has sold, transferred, or otherwise disposed of the
Accelerated Shares, the Company shall be entitled to receive from Employee an
amount equal to the fair market value of the Accelerated Shares on the date of
such sale, transfer, or other disposition. This return of gains obligation is a
return of consideration due to the failure of mutually dependent clauses in the
Agreement and not a liquidated damages remedy, nor shall it substitute for or
eliminate any remedy (legal or equitable) that Company may otherwise be entitled
to.

 

5.     Taxes. Employee shall be responsible for the payment of any and all
required federal, state,

local, and foreign taxes incurred, or to be incurred, in connection with any
amounts payable, or benefits provided, to Employee under this Agreement.
Notwithstanding any other provision herein contained, the Company may withhold
from amounts payable under this Agreement all federal, state, local, and foreign
taxes that are required to be withheld by applicable laws and regulations with
respect to any amounts payable, or benefits provided to, Employee under this
Agreement and report on any applicable federal, state, local or foreign tax
reporting form any income to Employee determined by the Company as resulting
from such amounts payable or benefits provided hereunder.

 

6.     Release

 

(a)     General Release. Employee acquits, releases, and forever discharges the
Company and its predecessors, successors, parents, subsidiaries, affiliates,
shareholders, partners, current and former officers, directors, employees,
agents, attorneys, and representatives (collectively, the “Released Parties”) of
and from all, and in all manner of, actions and causes of action, suits, debts,
claims, and demands whatsoever, in law or in equity, which he ever had, may now
have, or may hereafter have with respect to any aspect of his employment by, or
retirement from, the Company or with respect to any other matter whatsoever,
whether known or unknown to Employee at the time of execution of this Agreement,
with the sole exception of any claim that the Company violated its commitments
under this Agreement. In addition, Employee hereby waives any and all claims
that the restrictions on Employee’s conduct provided for in Section 3 of this
Agreement are not reasonable and fully enforceable as written.

 

 

--------------------------------------------------------------------------------

 

 

(b)     ADEA. Employee acknowledges that he has had adequate and legally
sufficient time to review and seek legal guidance concerning this Agreement.
Specifically, Employee acknowledges that this Agreement was provided to him on
February 4, 2020, and that he has twenty-one (21) days to consider this
Agreement. If Employee chooses to execute this Agreement prior to the end of
twenty-one (21) days, it is solely his choice. Employee may cancel this
Agreement within seven (7) days following his signing of this Agreement
(“Revocation Period”). Employee understands and agrees that if he revokes this
Agreement within the Revocation Period, the Company is not obligated to fulfill
the obligations contained in Section 2. Employee has been advised to consult
with an attorney or advisor concerning this Agreement. Employee understands the
rights that have been waived by this Agreement, including rights under the Age
Discrimination in Employment Act of 1967, 29 U.S.C. § 621, et seq., as amended,
but does retain the right to file a charge or challenge the validity of this
waiver as to ADEA claims covered by the Older Workers Benefit Protection Act;
such a challenge will not affect the validity of the release of any other claims
covered by this agreement. Employee agrees that this Agreement is written in
language that employee understands.

 

(c)     Section 3 Release. Employee hereby waives any and all claims that the
restrictions on Employee’s conduct provided for in Section 3 of this Agreement
are not reasonable and fully enforceable as written.

 

7.     Intentionally Deleted.

 

8.     Restriction Limits. Nothing in this Agreement or other confidentiality
agreements prohibit Employee from reporting an event that Employee reasonably
and in good faith believes is a violation of law to the relevant law-enforcement
agency (such as the Securities and Exchange Commission), requires notice to or
approval from the Company before doing so, or prohibits Employee from
cooperating in an investigation conducted by such a government agency. Employee
is hereby provided notice that under the Economic Espionage Act of 1996, as
amended by the Defend Trade Secrets Act of 2016, notwithstanding any other
provisions of this Agreement: (1) no individual will be held criminally or
civilly liable under Federal or State trade secret law for the disclosure of a
trade secret (as defined in the Economic Espionage Act) that: (A) is made in
confidence to a Federal, State, or local government official, either directly or
indirectly, or to an attorney; and made solely for the purpose of reporting or
investigating a suspected violation of law; or, (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal so that it is not made public; and, (2) an individual who pursues a
lawsuit for retaliation by an employer for reporting a suspected violation of
the law may disclose a trade secret to the attorney of the individual and use
trade secret information in the court proceeding, if the individual files any
document containing the trade secret under seal, and does not disclose the trade
secret, except as permitted by court order.

 

9.      Waiver, Integration, and Modification. No waiver of any of the terms of
this Agreement shall be valid unless in writing and signed by the party against
whom such waiver is sought to be enforced. The waiver by any party of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach by any party, nor shall any waiver operate or be construed as
a rescission of this Agreement. Employee agrees that in executing this
Agreement, Employee does not rely and has not relied on any document,
representation, or statement, whether written or oral, other than those
specifically set forth in this Agreement. Except as otherwise stated herein, the
parties hereto agree that this Agreement contains the entire agreement and
understanding by and between them with respect to the subject matter of this
Agreement and that there exist no other agreements, oral or written, between
them relating to the subject matter of this Agreement, whether or not within the
knowledge or contemplation of either or both of the parties hereto at the time
of execution of this Agreement; provided, however, that this Agreement
supplements and does not replace or eliminate any agreement between the parties
concerning nondisclosure and confidentiality obligations (such as the
Confidentiality Agreement), and supplements but does not replace or eliminate
any noncompete or nonsolicit obligations that Employee has agreed to under any
prior agreement (such as the Company’s Noncompete and Nonsolicit Agreement) or
as part of the grant of restricted stock units or other equity based
compensation (such as those under the J.B. Hunt Transport Services Restricted
Stock Unit Agreement). No change or modification to this Agreement shall be
valid or binding unless the same is in writing and signed by the Party against
whom such waiver is sought to be enforced. No valid waiver of any provision of
this Agreement at any time shall be deemed a waiver of any other provision of
this Agreement.

 

 

--------------------------------------------------------------------------------

 

 

10.     Mutual Drafting. The wording in this Agreement was reviewed and accepted
by all parties after reasonable time to review with legal counsel, and no party
shall be entitled to have any wording of this Agreement construed against the
other party as the drafter of the Agreement in the event of any dispute in
connection with this Agreement.

 

11.     Severability. The parties hereto agree that the invalidity of any
provision or provisions of this Agreement shall not affect the other provisions,
and this Agreement shall be construed in all respects as if any invalid
provisions were omitted.

 

12.     Jurisdiction, Venue, and Controlling Law. Venue of any action brought to
enforce, relating to, or otherwise arising from this Agreement shall be brought
exclusively in the Circuit Court of Benton County, Arkansas. Employee hereby
submits to, consents to and waives any objection to the personal jurisdiction of
such Arkansas court over Employee and waives any and all objections to the
exclusive location of legal proceedings related to or arising from this
Agreement in Arkansas (including, without limitation, any objection based on
cost, convenience or location of relevant persons). Employee further agrees this
Agreement shall be construed and enforced in accordance with and governed by the
laws of the State of Arkansas, without regard to any contrary conflict of law
rules or principles of Arkansas or any other state.

 

13.     Jury Trial Waiver. The parties hereby waive their right to jury trial on
any legal dispute arising from or relating to this Agreement, and consent to the
submission of all issues of fact and law arising from this Agreement to the
judge of a court of competent jurisdiction as otherwise provided for above.

 

[SIGNATURE PAGE TO FOLLOW]

 

 

--------------------------------------------------------------------------------

 

 

WHEREFORE, the parties hereto have read all of the foregoing, understand the
same, and agree to all of the provisions contained herein.

 

 

      J.B. Hunt Transport, Inc.           /s/ Terrence Matthews   By /s/ John
Roberts, III Terrence Matthews    John Roberts, III, President and CEO          
  Dated February 6, 2020   Dated February 6, 2020

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT 1

 

 

 

February 6, 2020

 

 

 

J.B. Hunt Transport, Inc.

615 J.B. Hunt Corporate Drive

Lowell, AR 72745

 

 

Attn: John Roberts, President and CEO

 

 

Re:     Officer and Director Roles

 

 

Dear John:

 

Please accept this letter as acknowledgement that I am retiring and hereby
resign from any and all officer and/or director positions that I may hold or
have held with J.B. Hunt Transport Services, Inc. and any of its subsidiaries
and affiliates (collectively “the Company”), effective as of April 1, 2020 and
that I am resigning from my employment with Company effective as of July 16,
2020.

 

 

Best regards,

 

 

 

Terrence Matthews

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT 2

 

See attached.

 

 

 